      Case 4:21-cv-05363-DMR Document 11 Filed 09/13/21 Page 1 of 4




1    UPLIFT LAW, PC
     Melissa G. Fulgencio (SBN 277663)
2
     E-mail: mel@upliftlaw.net
3
     650 N. Rose Drive, Ste. 620
     Placentia, CA 92870
4    Telephone: (714) 248-5612
     Facsimile: (714) 582-3990
5
     Attorneys for Plaintiff,
6
     MORSE COMMUNICATIONS, INC.
7

8
                             UNITED STATES DISTRICT COURT
9
                                    NORTHERN DISTRICT
10

11   MORSE COMMUNICATIONS, INC., a                 Case No.: 4:21-cv-05363-DMR
     Florida corporation,
12                                                  REQUEST FOR DISMISSAL WITH
                               Plaintiff,           PREJUDICE
13
           v.
14

15   ORACLE AMERICA, INC., a Delaware
     corporation; NETSUITE INC., a Delaware
16   corporation; ORACLE CORPORATION, a
     Delaware corporation; and DOES 1 through
17   40, inclusive,
18
                               Defendants.
19

20

21

22
                   [REMAINDER OF PAGE INTENTIONALL LEFT BLANK]
23

24

25

26

27

28


                                         COMPLAINT FOR DAMAGES
      Case 4:21-cv-05363-DMR Document 11 Filed 09/13/21 Page 2 of 4




1    TO THE COURT:
2           PLEASE TAKE NOTICE: Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
3    Plaintiff and its counsel hereby give notice that this action is dismissed in its entirety without
4    prejudice by the Plaintiffs as to all Defendants.
5

6

7                                                           UPLIFT LAW, PC
8

9    Dated: September 13, 2021                      By: ____________________________________
                                                           Melissa G. Fulgencio, Esq.
10
                                                           Attorneys for Plaintiff,
11                                                         Morse Communications, Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                                     REQUEST FOR DISMISSAL WITH PREJUDICE
                Case 4:21-cv-05363-DMR Document 11 Filed 09/13/21 Page 3 of 4




                                          PROOF OF SERVICE
1                                 C.C.P. §1013(a), C.R.C. 2003(3). 2005(i)
2
              I am employed in the county aforesaid; I am over the age of eighteen and not a party to
3    the within entitled action. My business address is 650 N. Rose Dr., Ste. 620, Placentia, CA
4    92870.

5
              On September 13, 2021, I served the foregoing documents described as: PLAINTIFF’S
6    NOTICE OF DISMISSAL on the interested parties in said action by placing a true copy as
7    follows:

8
     Scott Gattey
9    Gattey Law Firm
     SCOTT@GATTEYLAW.COM
10

11            The document(s) were served by the following means:
12               By United States mail: I enclosed the document(s) in a sealed envelope or package
     addressed to the persons at the addresses above. I then placed the envelope for collection and
13   mailing, following our ordinary business practices. I am readily familiar with this business’s practice
     for collecting and processing correspondence for mailing. On the same day that correspondence is
14   placed for collection and mailing, it is deposited in the ordinary course of business with the United
     States Postal Service, in a sealed envelope with postage fully prepaid. I am employed in the county
15   where the mailing occurred. The envelope or package was placed in the mail at Long Beach, CA.
16               By United States certified mail: I enclosed the document(s) in a sealed envelope or
     package addressed to the persons at the addresses above. I then placed the envelope for collection
17   and mailing, following our ordinary business practices. I am readily familiar with this business’s
     practice for collecting and processing certified correspondence for mailing. On the same day that
18   correspondence is placed for collection and mailing, it is deposited in the ordinary course of business
     with the United States Postal Service, in a sealed envelope with certified postage fully prepaid and
19   return receipt attached and requested. I am employed in the county where the mailing occurred. The
     envelope or package was placed in the mail at Long Beach, CA.
20
                By overnight delivery: I enclosed the document(s) in an envelope or package provided
21   by Federal Express and addressed to the persons at the addresses above. I then placed the envelope or
     package for collection and overnight delivery at an office or a regularly utilized drop box of the
22   overnight delivery carrier.
23               By electronic service: Based on a court order, I caused the document(s) to be sent to the
     persons at the electronic service addresses listed above by transmission through ONE LEGAL
24
                  By e-mail: Based upon court order or an agreement of the parties to accept service by e-
25   mail, I caused the document(s) to be sent to the persons at the electronic service addresses listed
     above from the email address mel@upliftlaw.net. Within a reasonable time after the transmission, no
26   error, electronic message or any other indication that the transmission was unsuccessful was
     received.
27

28
                                                    -1-
                                              PROOF OF SERVICE
              Case 4:21-cv-05363-DMR Document 11 Filed 09/13/21 Page 4 of 4




                 By facsimile: Based on an agreement of the parties to accept service by fax transmission,
1    I faxed the document(s) to the persons at the fax numbers above. Within a reasonable time after the
     transmission, no error, was reported by the fax machine that I used. A copy of the record of the fax
2    transmission, which I printed out, is attached.
3                 By personal service: I personally delivered the document(s) to the attorney listed above
     or at the attorney’s office by leaving the documents, in an envelope or package clearly labeled to
4    identify the attorney being served, with a receptionist or an individual in charge of the office,
     between the hours of nine in the morning and five in the evening.
5
                By messenger service: I served the document(s) by placing them in an envelope or
6    package addressed to the persons at the addresses listed above, or by electronically transmitting the
     document(s) and instructing the messenger to deliver to the persons at the addresses listed above, and
7    providing them to a messenger service for service.
8               (State): I declare under penalty of perjury under the laws of the State of California that
     the foregoing is true and correct.
9
                (Federal): I declare that I am employed in the office of a member of the Bar of this
10   Court, at whose direction the service was made.
11           Executed on September 13, 2021, at Placdntia, California.
12
                                                              /s/ Angela Conquer
13                                                                Angela Conquer

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
                                              PROOF OF SERVICE
